PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/376,707
Filing Date: 5 Aug 2014
Appellant(s): SEW-EURODRIVE GmbH Co. KG



__________________
Clifford A. Ulrich, Reg. No. 42,194
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 09, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 16, 2011 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 48 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 16-23, 25 and 46-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins (US 2010/0231045) in view of McCaslin (US 2012/0205974).
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins in view of McCaslin and Kurokami (US 2004/0174720).

(2) Response to Argument
The Rejection of claim 48 under §112(1):
Claim 16 recites “the power converter is adapted to deliver power to a DC-side terminal of the inverter according to a first characteristic curve” (emphasis added).  Claim 16 is clearly directed to the embodiment of Figure 3, where the battery discharges and the converter adds power to the inverter.  The claim also explicitly defines the first characteristic curve as related to “power deliverable by the power converter to the DC-side terminal of the inverter”.  This means the converter of claim 16 is only operating in one direction, to discharge the battery and add power to system.  
The claim does not recite the functionality of taking power away from the inverter and charging the battery or the associated characteristic curve (shown in Figure 4) of this functionality.  As the Board will note, the Figure 4 functionality is not recited until claim 49.  Claim 49 recites “wherein the power converter is adapted to deliver power to the energy store according to a third characteristic curve” (emphasis added), which indicates the ability of the converter to take power away from the inverter and charge the battery.  
Furthermore, claim 50 recites that the third characteristic curve has a “constant value”.  This claim was not rejected under §112(1) because the specification (Figure 4) provides written description support for the shape.  The first and third characteristic curves are different and only one of them has a constant power plateau.  Any arguments directed to Figure 4, therefore, are irrelevant to the §112(1) rejection of claim 48.  
There is no written description support in the originally filed specification for the recitation in claim 48 that “the first characteristic curve has a constant value in a voltage range”.  The first characteristic curve has no disclosed “constant values”.  The Examiner has met the burden of proof to support the written description rejection and satisfied the requirements of MPEP §2163 (Brief, page 4).  The specification describes, “in sufficient detail”, that the converter’s first characteristic curve (Figure 3) has one distinct local maximum that is surrounded by sloping (i.e. non-constant) power values.  
The Appellants define the first characteristic curve of the DC/DC converter as follows:
Page 5, lines 9-11, defines the curve as having “an essentially constant setpoint-power value in a voltage range which includes the specific voltage value” (emphasis added).  “Essentially” is defined as what you use “to indicate that what you are saying is mainly true, although some parts of it are wrong or more complicated than has been stated.” (https://www.collinsdictionary.com/dictionary/english/essentially).  “Essentially constant” is not the same as “constant”.  It indicates that the value is pretty close to being constant, but it isn’t entirely accurate to call it constant.  If it were exactly constant, the Appellants would not have conditioned it with “essentially”. 
Page 5, lines 13-14, states, “This is advantageous because the result of a flat characteristic curve …”  Here, the Appellants are describing the benefits of a hypothetical flat curve.  Their curve is “essentially constant”, which is close enough to being constant to realize some benefits of being exactly constant (flat).  This sentence does not define the first characteristic curve itself as flat.  
Page 7, lines 29-31, states that the curve has a steep increase and sharp drop on either side of “an almost constant range”.  “Almost” is defined as what you use “to indicate something that is not completely the case but is nearly the case.”  (https://www.collinsdictionary.com/dictionary/english/almost).  “Almost constant” is not the same as “constant”.  It indicates a value that is nearly constant, but it not quite there.  If the value were exactly constant, the Appellants would not have conditioned it with “almost”. 
The Board will note that, on page 3, the Appellants twice highlight “constant” without addressing the words the immediately precedes it.  “Essentially” and “almost” are critical terms and their inclusion in the specification must mean that they are relevant.  These words were highlighted by the Examiner in the Final Rejection as reasons why the rejection was maintained (see page 2).  The Appellants position cannot have merit if they will not even acknowledge the existence of these words.  They have not provided any explanation to indicate why “essentially” and “almost” are in the specification, but aren’t required to be addressed in the Brief.  These words cannot just be ignored.  
Page 7, lines 31-32, recites “the almost constant range has a local maximum”.  The local maximum is referred to in the singular and is referred to as “it” later in the same sentence.  This clearly indicates one maximum/peak that is not part of a perfectly flat (constant) line.
Page 7, lines 33-35, which was omitted from the Appellants’ citation on page 3, states, “It is important that the changes in the almost constant range are smaller than the changes in the characteristic curve of the solar cell in the same voltage range…” (emphasis added).  Here, the Appellants explicitly define “almost constant” has having distinct “changes”.  This definitively disproves the Appellants’ contention that their characteristic curve is flat.  
The first characteristic curve of claim 16 is defined by being “essentially constant” and “almost constant” with a specific rate of change in the range near the local power maximum.  The specification does not provide any written description support of a first characteristic curve that is “constant” (i.e. no changes) within that range.  The skilled artisan would have reasonably concluded that the Appellants were not in possession of a first characteristic curve that is constant (i.e. flat) within a range around the local maximum (Brief, page 4).  The rejection should be sustained on these facts alone.
The Appellants cite to pages 5 and 7 of the specification (Brief, page 3), but only offer selective highlighting.  There are no actual arguments or evidence to support their position.  The Appellants do not offer any analysis of the highlighted sections.  The Appellants do not provide any explanation for why they have highlighted “constant”, but not “essentially” and “almost”.  
The Appellants then generally point to figures 2 and 4 (Brief, pages 3-4).  Again, there is no corresponding remarks to indicate what is being shown or how the Appellants want these figures to be interpreted.  Figure 2 shows what appears to be three curves within the box on the right.  While some of these curves appear to have a flat section, the specification does not explain what these are (page 7, lines 1-7).  There is no evidence of record that any of these flat curves are the “first characteristic curve” of claims 16 and 48.  Generally pointing to figure 2 is not a rebuttal of the rejection.
Regarding Figure 4, the Examiner has already proven that claim 16 is directed to Figure 3.  Figure 4, and the adaptation of the converter to remove power from the inverter input and charge the battery, are only relevant to claims 49-50.  While the Appellants do not actually provide any actual arguments regarding claim 4, any arguments would be irrelevant.  
The Appellants state that “the text and Figures of the present application as filed describe the subject matter in claim 48 in sufficient detail…” (Brief, page 4, bottom).  The Board will note that the Appellants only generally point to text and figures.  There is no actual discussion or explanation for how the citations support the Appellants’ position.  Arguments of counsel cannot take the place of evidence. 
As the Appellants have not rebutted the §112(1) written description rejection of claim 48, the Board is requested to sustain it.  The disclosure clearly indicates that the “first characteristic curve” has a singular maximum and a defined rate of change within the range of that maximum.  No part of the specification defines the first characteristic curve as constant or being flat.  At best, a constant curve exists in Figure 4, but this figure is not recited until claims 49-50.  
Appellants contend that “a” can include a plurality, unless there is a clear intent to limit “a” to “one” (Brief, page 5).  The Examiner has already demonstrated this intent.  The specification uses the terms “essentially” and “almost” and explicitly defines how much change is optimal within the range near the local maximum.  The specification refers in the singular to “a local maximum” (page 7, lines 31-32).  The skilled artisan would have understood that this as evidence to prove that the Appellants had intended “a predetermined voltage value” to refer to the one distinct voltage with one local power level maximum, as shown in Figure 3.  
The Appellants attempt to explain how claim 48 does not contradict claim 16 by producing an example figure with a plateau (Brief, pages 5-6).  This figure is irrelevant to the rejection.  The Appellants created a hypothetical curve instead of reproducing the first characteristic curve from the middle of Figure 3.  There is no evidence of record that this “plateau” curve satisfies the requirements of the first characteristic curve (page 7, lines 29-35).  
Regardless of how “a” is interpreted in claim 16, the evidence presented above clearly indicates that the “first” characteristic curve is not disclosed as having any constant ranges.  In fact, the specification clearly defines the optimal rate of change of the power values within the range of the local maximum (page 7, lines 33-35). 
The Appellants have not rebutted the §112(1) written description rejection of claim 48.  Most notably, they omit any discussion of “essentially” and “almost”.  There is also no acknowledgement of the difference between the first and third characteristic curves and how they are defined in the specification.  There is no evidence of record that a constant power value feature of the third characteristic curve was intended to be applied to the first characteristic curve.  The Board is requested to sustain the rejection.

The art rejection of claims 16-23, 25 and 46-54:
Collins discloses all of the structure of claim 16.  The Appellants do not rebut any of the structural limitations for which Collins was cited.  The only limitation missing from Collins is a description of what its first characteristic curve looks like.  Collins’ converter obviously has a characteristic curve, as it would have the ability to output power at a plurality of different voltages.  Plotting these on a graph would produce a curve.  The reference does not disclose what this curve looks like.  McCaslin teaches a converter with a first characteristic curve that matches the language of claim 16.  The Appellants disagree, but the reasons they present would not have dissuaded the skilled artisan from considering the combination of references. 
“The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result."  MPEP §2141(I) citing KSR.  The only substitution here is modifying Collins’ characteristic curve (we don’t know what it looks like) to be shaped like McCaslin’s.  McCaslin explicitly discloses the benefit of shaping the converter curve.  This would persuade the skilled artisan to consider it for use in other converters that feed MPP tracking inverters in solar power systems. 
The Appellants first contend that there is no evidence that Collins’ PV curve would look like McCaslin’s figure 3.  The Appellants are directed to the following references, all of which have been cited during prosecution:
Tamura (US 2012/0188806) figures 2A-B and 4;
Batten (US 2011/0160930) figure 2;
Harvey (US 2006/0132102) figure 15;
As people of ordinary skill in the art, the Appellants should recognize the general shape of McCaslin’s figure 3 curve (not the exact voltages) are common in the field.    The Board will note that a Google search for “photovoltaic power curve” shows that McCaslin’s figure 3 is exemplary of what is commonly known. 
The Appellants contend that the McCaslin solar MPP is not within the range of the characteristic curve flat-range (904; Brief, page 7).  First, McCaslin states that Figure 3 is “an example of the V/I [] characteristic for each solar panel” (par 49).  The total bus voltage is a function of how many solar panels are used (par 49).  The skilled artisan would understand that solar panels, connected in series, would have their voltages summed (panels in parallel would have their currents summed).  The skilled artisan would clearly understand how to adjust the number of solar panels in the string to scale the voltages shown in figure 3.
Second, McCaslin has its converter is a different location than Collins.  McCaslin’s DC/DC converter is placed between a series string of solar generators and the inverter (see par 64).  That McCaslin has specific voltages in mind is irrelevant to the combination.  The Collin’s converter is between the inverter and battery.  The relevant voltages for the modified first characteristic curve are those that would be discharged from the Collin’s battery (not the solar generator).  The solar generator output voltages (whether from Collins or McCaslin) and the P/V curve of those solar generators are irrelevant. 
The combination incorporates the shape (not the exact voltages) of McCaslin’s characteristic curve into the Collins converter.  Collins already has the converter, in the proper location, configured for operating with voltages provided by the battery.  McCaslin’s teaches how to improve an inverter’s functionality by shaping the converter’s characteristic curve (par 65).  This teaching is applied to modify Collins – there is no requirement that McCaslin’s voltage ranges must be incorporated as well.  
Third, McCaslin even refers to the flat range (904) as “a preferred voltage range” (par 66).  McCaslin clearly gives the skilled artisan license to adjust voltage ranges “to cause a slight preferential tendency for the system to return to the nominal range” (par 66). McCaslin discloses that it is known to shape the converter’s characteristic curve to affect the voltages input to the inverter (par 65).  This is the lesson that the skilled artisan would take from McCaslin.  Specific voltage values, especially those from the Figure 3 “example”, would not detract the skilled artisan from McCaslin’s paragraph 65. 
The Appellants do not dispute the Examiner’s interpretation of “corresponds to” in claim 16 (Brief, page 7, bottom).  Instead, the Appellants improperly argue that the numbers McCaslin used in one “example” (figure 3) must disqualify the entire reference.  This argument has no merit.  “A person of ordinary skill in the art in also a person of ordinary creativity, not an automaton.”  MPEP §2141.03.  The skilled artisan would understand how to modify Collins’ converter internal operation (its characteristic curve) without also having to incorporate all of the other voltage values in the McCaslin system.  Collins discloses a converter that can be improved by the teachings of McCaslin to realize the same benefits at the inverter MPP tracking.  Further, the skilled artisan would also understand that voltages are related to the number of solar panels and battery size.  Changing voltage potentials (scaling a system to make it larger/smaller) is within the level of ordinary skill in the art.  The skilled artisan would not have been so rigid as to bluntly force McCaslin’s converter (with a plateau at 504v) into the Collins system without ever considering scaling adjustments. 

Next, the Appellants argue that the Examiner did not consider McCaslin “as a whole” and improperly picked and chose from the reference (Brief, page 8, beginning with the first full paragraph).  
Considering a reference “as a whole” does not mean that the entire disclosure must be incorporated wholesale into the primary reference.  The “as a whole” rule means that portions of the secondary reference that teach away from the combination must be considered.  MPEP §2142.02(VI).  This would arise if, for example, McCaslin stated that their converter characteristic curve shouldn’t be used on a converter coupled to a battery.  In this hypothetical, McCaslin would teach away from the combination and the Examiner could not ignore this important disclosure in making the obviousness rejection.  
In the present case, McCaslin teaches that an inverter operating with MPP tracking can be improved upon by shaping the characteristic curve of an upstream converter.  McCaslin does not disclose any limitations on the shape of the curve, the relevant voltages, or what type of converter it can be used in.  Collins, similarly to McCaslin, discloses an inverter that is fed with power from a solar generator.  Thus, the skilled artisan would have understood how to take McCaslin’s teachings to improve Collins in order to yield the same benefits.  
That the Examiner only incorporated the McCaslin characteristic curve does not mean that the reference wasn’t considered “as a whole”.  The reference was considered in its entirety and the Examiner determined that the only relevant teachings were those for how to shape the converter power curve to improve the MPP tracking of a downstream inverter.  There is no other teachings from McCaslin that are relevant.  
The Appellants argue that past actions have failed to explain “why” only McCaslin’s curve would have been selected (Brief, page 9, top).  The Examiner directs the Appellants to McCaslin paragraph 65.  Here, the author clearly explains that they are shaping the converter curve to affect how the inverter tracks the MPP without having to modify the inverter itself (par 65).  The reasoning was cited to in the Final Rejection (page 8).  “The strongest rationale for combining references is a recognition [] in the prior art [] that some advantage or expected beneficial result would have been produced by the combination.”  MPEP §2144(II).  McCaslin explicitly sets forth the benefit to be achieved by shaping the characteristic curve of the converter.  The skilled artisan would understand how to apply this teaching to other converters that feed an inverter with MPP tracking (such as Collins).
The Appellants then present a faulty analysis to attempt to disprove the Examiner’s supporting logic (Brief, page 9, lines 5-10).  The Board will note that the first half of the Appellants argument (lines 5-8) is directed to the Collins solar generator, while the second half (lines 8-10) is directed to the Collins battery.  These two halves are directed to different parts of the system.  The solar generator produces a second characteristic curve, while the first characteristic curve belongs to the converter.  A statement admitting to the general existence of Collins’ second characteristic curve is not disproven by a discussion related to the voltages expected in the Collins battery.  Trying to equate these two statements only shows the flaw in the Appellants’ argument.  They appear to be arguing against a rejection that was not made.
The Appellants appear to be confusing the various characteristic curves.  Photovoltaic power/voltage curves are well known in the art.  Collins doesn’t show one because they are so ubiquitous.  It is not unreasonable to conclude that Collins’ second characteristic curve (produced by its solar generator) looks like McCaslin’s figure 3 (the voltages may be different, but the shape is essentially the same).  Support for this can be found above on page 10.  Collins discloses a converter, but not what its first characteristic curve looks like or what voltages are expected from the battery.  This has nothing to do with the solar generator second characteristic curve.  Collin’s second characteristic curve is left alone.  McCaslin modifies Collins to shape its converter first characteristic curve so assist the Collins inverter in tracking the MPP at its input (the inverter will operate as if the solar power never decreased, unaware that the battery is discharging to compensate for lost solar power).  The skilled artisan would then understand the need to scale the McCaslin curve to fit into the voltages expected in the Collins converter. 
The Appellants next contend that the reliance on McCaslin’s converter must mean that McCaslin’s structure is incorporated into the Collins (Brief, page 9, first full paragraph).  The logic behind this argument is baseless.  First, the Final Rejection clearly states, “it would have been obvious to one skilled in the art to combine the first characteristic curve taught by Collins with the predetermined voltage taught by McCaslin” (page 8).  Here, the art rejection clearly relies only on the shape of McCaslin’s curve only – not the structure of its converter or the entire solar power system.  
Second, Collins already discloses the structure (solar generator, battery, converter, and inverter).  There is no need to modify the Collins structure.  Collins can, however, be improved upon by the teachings found in McCaslin.  Id.
There is no need to modify Collins’ structure.  The Examiner maintains the earlier statement that the skilled artisan would not “waste their time” trying to find a way to combine the references’ structures (Brief, page 9 middle).  Collins already has a solar generator feeding power to an inverter.  There is no need to incorporate these elements from McCaslin.  McCaslin also doesn’t connect a battery to its converter.  The skilled artisan would not modify Collins by taking its battery away just because McCaslin doesn’t have one.  Such a modification would be improper for the Examiner to suggest because it teaches away from the primary reference.  
The Appellants’ contention for what “as a whole” means has no support in the MPEP or case law.  They are inventing a rule that a secondary reference must be wholesale incorporated into the primary reference.  The skilled artisan must copy and paste a secondary reference without using their skill in the art to decide which parts are beneficial, which are redundant, and which would be inoperable in the combination.  
The Appellants contend that modifying McCaslin’s voltages is not supported by any evidence (Brief, pages 9-10, bridging paragraph).  But McCaslin expressly discloses that the flat portion (904) is at a “preferred voltage range” (par 66).  This indicates that the voltage potential of the range can be changed by the skilled artisan.  Further, “[a] person of ordinary skill in the art in also a person of ordinary creativity, not an automaton.”  MPEP §2141.03.  The point of the McCaslin curve is that there are two slopes with a flat portion in the middle to improve how the downstream inverter tracks the MPP (par 65).  The exact voltages shown in the figure are not controlling.   
No reasonable person would force a converter characteristic curve (that operates with a flat portion between 490-518V) into a system that isn’t expected to reach those voltages.  Assume that Collins operates its solar generator to provide 60V and the battery capacity to be 50V.  Placing the McCaslin curve wholesale into the Collins system wouldn’t work.  At voltages under 100v, the converter wouldn’t be operating in the flat range (904).  The Collins inverter wouldn’t get any of McCaslin’s stated benefits.  This example works for any selected solar and battery voltages.  The point is that McCaslin’s curve will obviously be scale/adjusted to suit its location in a different system (Collins).  Mandating that everything must remain the same is unreasonably rigid and not in keeping with how the USPTO treats the “level of ordinary skill in the art”.
No two systems are exactly the same.  The skilled artisan would understand how the McCaslin curve works and would have adjusted the flat ranges to coincide with where its inverter is expecting an input voltage (whether at 60V, 100V, 200V, 1000v, etc.).  The exact voltages are just examples.  Seeing different voltage in a graph would not dissuade the skilled artisan from even considering achieving the same benefits detailed by McCaslin.  Scaling McCaslin’s curve to suit Collins’ system is within the level of ordinary skill in the art. The Appellants’ arguments do not persuasively rebut this interpretation. 
The Board is requested to sustain the art rejection of claim 16.  Collins discloses the claimed structure.  McCaslin teaches how to improve upon a converter by shaping its characteristic curve to have a local maximum (as required in claim 16).  The skilled artisan would understand how to take the teachings of a characteristic curve and apply them to another reference while being able to:
1)	separate the curve and its benefits from the rest of the system’s structural configuration.  The lesson from McCaslin is that there is a distinct benefit to shaping the characteristic curve of a converter.  Any reference that teaches a converter connected downstream of an MPP tracking inverter could benefit from McCaslin.  This improvement can be applied to another reference without also having to take all of the structural feature from McCaslin with it; and
2) scale the characteristic curve.  McCaslin expressly discloses that its flat-range can be moved to accommodate “preferred voltage ranges”.  Further, no skilled artisan would see the 490-518V range and then just ignore the entire reference because their system operates at a different voltage.  The improvement is to converters in general – not only to a 588v converter. 
The Appellants have not shown any error in the art rejection of the claim.  Instead, the Appellants’ arguments would require the USPTO to place unreasonable restrictions on the person of ordinary skill in the art.  To the contrary: 
The skilled artisan has ordinary creativity.  They would understand that McCaslin’s converter improvement can be applied to other converters.  Collins discloses a converter connected to an inverter input.  It can obviously benefit from McCaslin’s improvement. 
The person of ordinary skill in the art is also not a rigid individually who would never consider changing voltage levels.  Especially in a photovoltaic system, where it is well known that connecting panels in series sums their voltages and connecting panels in parallel sums their currents.  Kirchhoff’s Voltage Law and Current Law are basic facts of electrical engineering.  
The Appellants do not separately argue against the art rejections of the listed dependent claims.  The Board is requested to sustain the §103(a) rejection of claims 16-23, 25 and 46-54.

The art rejection of claim 24:
The Appellants do not separately argue against the art rejection of claim 24 (Brief, page 10).  All arguments presented above regarding claim 16 are applied equally to claim 24.  The Board is requested to sustain this rejection as well.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/ADI AMRANY/Primary Examiner, Art Unit 2836                                                                                                                                                                                                        
Conferees:
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836        
                                                                                                                                                                                                
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.